                                                                                           FllED         ENTERED
           Case 1:20-cr-00019-DKC Document 1 Filed 01/15/20 Page
                                                              ___ 1 of lOGGED.
                                                                        2                                RECEIVED


                                                                                           JAN 15 iKJ

CAIVPJM:   USAO#2020ROOO34
                                                                                   ElY
                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                            )
                                                    )
           v.                                       )
                                                    )     CRIMINAL       NO.;;otC-;;<O-O/9
MICHAEL CHRISTIAN,                                  )
                                                    )     (Possession of a Firearm by a Felon, 18
           a/k/a "Ieey Mike,"                       )     U.S.c. ~ 922(g)(I); Forfeiture, 21 U.S.c.
                                                    )     ~ 853; 28 U.S.C. ~ 246I(c); 18 U.S.c.
                   Defendant.                       )     ~ 924(d»



                                            INDICTMENT

                                            COUNT ONE

           The Grand Jury for the District of Maryland charges that:

           On or about September   14, 2019, in the District of Maryland, the Defendant,

                              MICHAEL CHRISTIAN, a/k1a "Icey Mike,"

knowing he had previously        been convicted of a crime punishable    by imprisonment    for a term

exceeding one year, knowingly possessed a firearm, that is, a Smith & Wesson Model M&P Shield

040 caliber firearm bearing serial number HRF52 I 6, and the fireaml was in and affecting interstate

commerce.

18 U.S.C. ~ 922(g)(l).
        Case 1:20-cr-00019-DKC Document 1 Filed 01/15/20 Page 2 of 2




                                 FORFEITURE ALLEGATIONS

       The Grand Jury for the District of Maryland further charges that:

        I.       Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, notice is hereby

given to the Defendant     that the United States will seek forfeiture   as part of any sentence     in

accordance    with Title 21, United States Code, Section 853, in the event of the Defendant's

conviction under Count I of this Indictment.

                                        Firearms Forfeiture

       2,        Pursuant to Title 18, United States Code, Section 924(d), upon conviction      of the

offense alleged in Count I, the Defendant,

                          MICHAEL CHRISTIAN, a/k1a "Ieey Mike,"

shall forfeit to the United States of America the firearm involved in the commission   of the offense:

                 a.     a Smith & Wesson Model M&P Shield .40 caliber firearm bearing serial
                        number HRF5216; and

                 b.     approximately   six rounds of.40 caliber ammunition.



21 U.S.c.    S 853
18 U.S.c.    S 924(d)
18 U.S.C.    S 2461


                                               ROBERT K. HUR
                                               UNITED STATES ATTORNEY

A TRUE BILL:


01-15-'2020
                                               sun:ATURE REDACTE[)
Date                                           Foreperson
